ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on April 29, 1969 (222 So.2d 264) *438affirming in part and reversing in part the final decree of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed January 28, 1970 (231 So.2d 197) and mandate dated March 2, 1970, quashed this court’s judgment with directions to remand the cause to the trial court for further proceedings in accordance with the opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on June 11, 1969 is withdrawn, the opinion and judgment of this court filed April 29, 1969 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the cause is remanded to the trial court for further proceedings in accordance with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).